Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,7,9 AND 10 is/are rejected under 35 U.S.C. 102(A)(2) as being ANTICIPATED by YOSHINAGA (US20170059832).
Regarding claim 1, Yoshinaga teaches an optical imaging system comprising (figure3): a first lens (L1), a second lens (L2) comprising a convex object-side surface along an optical axis (paragraph 50), a third lens (L3), a fourth lens (L4), a 
wherein one or both surfaces of any one or any combination of any two or more of the first lens to the seventh lens are aspherical (paragraph 50), and
two neighboring lenses (L3 and L4) among the first lens to the seventh lenses are disposed to enable paraxial areas of opposing surfaces of the two neighboring lenses to be bonded to each other-see figure 3.
Regarding claim 7, the optical imaging system of claim 1, wherein the first lens (L1) has a meniscus shape in which an image-side surface of the first lens is concave, and the second lens (l2) has a meniscus shape in which an image-side surface of the second lens is concave-see figure 3.
Regarding claim 9, the optical imaging system of claim 1, wherein an image-side surface of the fifth lens (L5) is convex along the optical axis.
Regarding claim 10, the optical imaging system of claim 1, wherein an object-side surface of the sixth lens(L6) is concave along the optical axis.

Claim(s) 1-7, 9-13 AND 15-18 is/are rejected under 35 U.S.C. 102(A)(1)/(A)(2) as being ANTICIPATED by ABE et al (WO2010122882).
Regarding claim 1, Abe et al teaches an optical imaging system comprising (figures 1-2): a first lens (L1), a second lens (L2) comprising a convex object-side surface along an optical axis (figures 3 and 5), a third lens (L3), a fourth lens (L4), a fifth lens (L5), a sixth lens (L6) having a negative refractive power and comprising a concave image-side surface along the optical axis (figures 3 and 5), and a seventh lens (L7) sequentially disposed in ascending numerical order along 
wherein one or both surfaces of any one or any combination of any two or more of the first lens to the seventh lens are aspherical (figures 3 and 5), and
two neighboring lenses (L5 and L6) among the first lens to the seventh lenses are disposed to enable paraxial areas of opposing surfaces of the two neighboring lenses to be bonded to each other-see figures 1-2.
Regarding claim 2, see figures 1-2.
Regarding claim 3, the optical imaging system of claim 2, wherein a total refractive power of the first lens(L1), the second lens(L2), the third lens(L3), and the fourth lens(L4) disposed on an object side of the stop is negative (see figures 3 and 5), and
a total refractive power of the fifth lens (L5), the sixth lens(L6), and the seventh lens(L7) disposed on an image side of the stop is positive-see figures 3 and 5).
Regarding claim 4, the optical imaging system of claim 1, wherein any one or any combination of any two or more of the first lens to the seventh lens is made of glass (page 10 and 35).
Regarding claim 5, the optical imaging system of claim 1, wherein either one or both of an object-side surface of the seventh lens and an image-side surface of the seventh lens are aspherical (see figures 3 and 5).
Regarding claim 6, the optical imaging system of claim 1, wherein an image-side surface of the fifth lens (L5) is bonded to an object-side surface of the sixth lens (L6).
Regarding claim 7, the optical imaging system of claim 1, wherein the first lens (L1) has a meniscus shape in which an image-side surface of the first lens is 
Regarding claim 9, the optical imaging system of claim 1, wherein an image-side surface of the fifth lens (L5) is convex along the optical axis.
Regarding claim 10, the optical imaging system of claim 1, wherein an object-side surface of the sixth lens(L6) is concave along the optical axis.
Regarding claim 11, the optical imaging system of claim 1, wherein an object-side surface of the seventh lens(L7) is convex along the optical axis, and an image-side surface of the seventh lens is convex along the optical axis (see figures 1 and 3).
Regarding claim 12, Abe et al teaches an optical imaging system comprising (see figures 1,2, 3 and 5):
a first lens (L1) having a negative refractive power;
a second lens (L2) having a negative refractive power and comprising a convex object-side surface along an optical axis;
a third lens (L3) having a negative refractive power;
a fourth lens (L4) having a positive refractive power;
a fifth lens (L5) having a positive refractive power;
a sixth lens (L6) having a negative refractive power and comprising a concave image-side surface along the optical axis; and
a seventh lens (L7) having a positive refractive power,
wherein the first lens to the seventh lens are sequentially disposed in ascending numerical order along an optical axis from an object side of the optical imaging system toward an imaging plane of the optical imaging system.


Regarding claim 15, the optical imaging system of claim 12, wherein an object-side surface of the fourth lens (L4) is convex along the optical axis-see figure 1).
Regarding claim 16, the optical imaging system of claim 12, wherein an object-side surface of the fifth lens (L5) is convex along the optical axis, and an image-side surface of the fifth lens is convex along the optical axis (see figures 1-2).
Regarding claim 17, the optical imaging system of claim 12, wherein an object- side surface of the sixth lens (L6) is concave along the optical axis, and an image-side surface of the sixth lens is concave along the optical axis (see figures 1-2).
Regarding claim 18, see Examiners note in claim 4. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

Claims 8, 14 AND 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABE et al (WO2010122882).
Regarding claims 8 and 14, ABE teaches the optical imaging system of claim 1, wherein an image-side surface of the third lens (L3) is convex along the optical axis and object side surface of the third lens is concave along the optical axis (claim 14), and an object-side surface of the fourth lens (L4) is convex along the optical axis. Although, Abe teaches a meniscus third lens in the figure 2 embodiment with concave image side surface, Abe fails to specifically disclose convex image side surface and concave object side. However, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens in the system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature as a functionally equivalent structure for a negative meniscus, since it would still provide the negative powered lens to help provide a negative front group in wide angle lens.
Regarding claim 19, Abe et al teaches an optical imaging system comprising:
a first lens (L1) having a negative refractive power and a convex object-side surface along an optical axis;

a third lens (L3) having a negative refractive power and a convex image-side surface along the optical axis;
a fourth lens (L4) having a positive refractive power and a convex object-side surface along the optical axis;
a fifth lens(L5) having a positive refractive power;
a sixth lens (L6) having a negative refractive power; and
a seventh lens (L7) having a positive refractive power,
wherein the first lens to the seventh lens are sequentially disposed in ascending numerical order along the optical axis from an object side of the optical imaging system toward an imaging plane of the optical imaging system (see figures 1,2, 3 and 5). ABE teaches the optical imaging system wherein an image-side surface of the third lens (L3) is concave along the optical axis. Thus, Abe teaches a meniscus third lens in the figure 2 embodiment with concave image side surface and Abe fails to specifically disclose convex image side surface embodiment. However, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature as a functionally equivalent structure for a negative meniscus lens since it would still provide the negative powered lens to help provide a negative front group in wide angle lens.

the sixth lens (L6) has a concave object-side along the optical axis, and a concave image- side surface along the optical axis,
the seventh lens (L7) has a convex object-side surface along the optical axis, and a convex image-side surface along the optical axis.
Regarding claim 21, the optical imaging system of claim 19, wherein an angle of view of the optical imaging system is 150° or more (abstract; page 31).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10830997 in view of ABE (WO2010122882). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 and 11-21 are substantially equivalent to Patent claims 1-20 respectively. Claim1, further claims the sixth lens has a negative refractive power. Claim12 further claims the second lens comprises a convex object side surface along an optical axis. Claim 19 defines the refractive power of the seven lenses to be ---++-+. ABE teaches an optical imaging system comprising (see figures 1,2, 3 and 5): a first lens (L1) having a negative refractive power; a second lens (L2) having a negative refractive power and comprising a convex object-side surface along an optical axis; a third lens (L3) having a negative refractive power; a fourth lens (L4) having a positive refractive power; a .
Claims 1-7 and 9-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-21 of U.S. Patent No. 10185126 in view of ABE (WO2010122882). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 and 9-21 are substantially equivalent to Patent claims 1-7 and 9-21 respectively. Claim1, further claims the second lens comprises a convex object side surface along the optical axis, the sixth lens has a negative refractive power and concave image side surface. Claim12 further claims the second lens comprises a convex object side surface along an optical axis and comprises a concave image side surface along the optical axis. Claim 19 defines the refractive power of the seven lenses to be ---++-+. ABE teaches an optical imaging system comprising (see figures 1,2, 3 and 5): a first lens (L1) having a negative refractive power; a second lens (L2) having a negative refractive power and comprising a convex object-side surface along an optical axis; a third lens (L3) having a negative refractive power; a fourth lens (L4) having a positive refractive power; a fifth lens (L5) having a positive refractive power; a sixth lens (L6) having a negative refractive power and comprising a concave image-side surface along the optical axis; and a seventh lens (L7) having a positive refractive power, wherein the first lens to the seventh lens are sequentially .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH